Citation Nr: 1044583	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-39 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as major depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1960 to January 1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in June 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In a rating decision in May 2007, the RO denied the claim of 
service connection for posttraumatic stress disorder.  After the 
Veteran was notified of the adverse determination and of his 
right to appeal the denial of the claim, he did not appeal the 
rating decision and the rating decision became final as a matter 
of law.  And the claim of service connection for posttraumatic 
stress disorder is not now on appeal and the Board will not 
address posttraumatic stress disorder in this decision.  The 
Veteran may apply to reopen the claim of service connection for 
posttraumatic stress disorder with the submission of new and 
material evidence. 

In April 2009, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in the 
Veteran's file.  

In April 2010, the Board remanded the claim for further 
development. As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






FINDING OF FACT

A psychiatric disorder, claimed as major depression, has not been 
shown since service or currently. 


CONCLUSION OF LAW

A psychiatric disorder, claimed as major depression, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  







The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran pre- and post- adjudication VCAA 
notice by letters, dated in June 2005 and in March 2006.  The 
Veteran was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service, or an 
event in service causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provisions for the effective date of a claim 
and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in August 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records and VA 
records and afforded the Veteran a VA examination in March 2007.

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric disorder.  On 
separation examination, the Veteran denied depression, nervous 
trouble, and an excessive drinking habit.  The psychiatric 
evaluation was normal. 



The service personnel records do show that in September 1960, 
while stationed in Hawaii, the Veteran had a special court 
martial for being disrespectful in language to his sergeant and 
for breaking restriction. 

After service, the Veteran filed the current claim in January 
2005. 

In a statement in March 2005, F.S.G., a former co-worker from 
1990 to 2004, described the Veteran as aggressive, angry, and 
confrontational, once resulting in an assault charge.  F.S.G. 
stated the Veteran had shown multiple personalities. 

In statements in April 2005 and June 2009, J.M.H., a fellow co-
worker since 1991, described the Veteran as a loner and that 
other co-workers had said that the Veteran was hard to work with 
and that he became mentally agitated. 

In a statement in May 2005, J.T.F., a professional counselor, 
stated for the last eight years the Veteran exhibited addictive 
tendencies and a passive-aggressive personality.

In a statement in May 2005, the Veteran stated that he started 
drinking alcohol during service to self medicate and to relieve 
the stress of the military and depression and to calm his anger 
and negative attitude, resulting in disciplinary action, 
including a Special Court Martial, and that after service he 
stayed drunk for the next 17 years, until he joined alcohol 
anonymous in 1980 and he has been a recovering alcoholic since. 

VA records show that in May 2005 history included polysubstance 
abuse with sobriety since 1980. 

In statements in November and December 2006, the Veteran stated 
that his depression began in service after his first sergeant 
made an implicit homosexual advance. 


On VA examination in March 2007, the Veteran associated his past 
drug and alcohol abuse to the trauma of the homosexual advance by 
his first sergeant.  The diagnosis was polysubstance abuse in 
sustained remission for 27 years.  In an addendum in April 2007, 
the VA examiner, a psychologist, Ph.D., stated that there was no 
separate mood disorder. 

In April 2009, the Veteran testified that his depression was due 
to the homosexual advance by his first sergeant.  He stated that 
he was not on medication for depression and he had not been 
treated for depression. 

In a statement in June 2009, a Veterans Counselor stated that 
although the Veteran had remained sober for 29 years the Veteran 
was not cured of alcoholism, but his sobriety was demonstration 
of good mental health. 

In a statement in June 2009, F.J.M., a co-worker since 2005, 
stated that there might be a connection between alcoholism and 
depression and sexual harassment. 

The Veteran does not have an adjudicated service-connected 
disability. 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during service.  
38 C.F.R. § 3.303(a).





For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran served in peacetime and the 
combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.




Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nichloson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for a psychiatric disorder, 
claimed as major depression, which he associates with an implicit 
homosexual advance made by his first sergeant during basic 
training.  

On the basis of the service treatment records alone, a 
psychiatric disorder was not affirmatively shown to have been 
present during service, and, therefore, service connection under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established. 

In statements and in testimony, the Veteran has asserted that he 
has had depression, which started in service.  While the Veteran 
is competent to describe symptoms of depression in service, the 
Veteran is not competent to state that the symptoms established 
the presence or diagnosis of a psychiatric disorder in service.  
Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (The Veteran is 
competent to describe symptoms of an injury, but not that he had 
or was diagnosed with a particular injury).



Although the Veteran is competent to describe symptoms of 
depression, a psychiatric disorder, resulting from such symptoms, 
is not a condition under case law that has been found to be 
capable of lay observation, and therefore the determination as to 
the presence or diagnosis or presence of a psychiatric disorder 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is required to substantiate the 
claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience, 
and lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159; see Layno at 469 (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.). 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.





A psychiatric disorder is not a simple medical condition that the 
Veteran can perceive through the uses of his senses and the 
presence or diagnosis of a psychiatric disorder cannot be made 
without specialized education, training, or experience in the 
field of mental health.  And it is not argued or shown that the 
Veteran is otherwise qualified through specialized, education, 
training, or experience to diagnose a psychiatric disorder.  

For these reasons, Veteran is not competent to offer a medical 
diagnosis in this case, and the Veteran's statements and 
testimony are not competent evidence on the question of the 
presence or diagnosis of a psychiatric disorder in service, since 
service, or currently, and the Veteran's statements and testimony 
are excluded, that is, not to be considered as evidence favorable 
to claim.

Also under Jandreau, the Veteran has not reported a 
contemporaneous medical diagnosis of a psychiatric disorder, 
claimed as major depression, as there is no such diagnosis and 
although the Veteran is competent in describing symptoms which 
support a later diagnosis by a medical professional, no mental 
health-care professional has diagnosed a psychiatric disorder, 
claimed as major depression, since service or currently. 

To the extent lay statements have been introduced to support 
implicitly the presence of a psychiatric disorder, for example, 
the Veteran had "multiple personalities," "he became mentally 
agitated," and "exhibited addictive tendencies and a 
passive-aggressive personality," a lay person is only competent 
to describe symptoms of an illness, but not that one had or was 
diagnosed with a particular illness.  Layno at 470-71.

And it is not argued and no factual foundation has been made to 
establish that the lay witnesses are qualified through education, 
training, or experience to offer a diagnosis of a psychiatric 
disorder.  



For these reasons, the lay statements are not competent evidence 
of a diagnosis of a psychiatric disorder, and the lay statements 
are not competent evidence on the material issue of fact, that 
is, the presence or diagnosis of a psychiatric disorder in 
service, since service, or currently, and the lay statements are 
excluded, that is, not to be considered as evidence favorable to 
claim.

Where, as here, there is a question of a diagnosis of a 
psychiatric disorder not capable of lay observation by case law 
and a psychiatric disorder is not a simple medical condition, 
competent medical evidence is required to substantiate the claim.   

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis. 38 C.F.R. § 3.159. 

The competent medical evidence consists of a report of VA 
examination in March 2007 by a VA psychologist, Ph.D., who is 
qualified by specialized education, training, or experience in 
mental health.  

The VA psychologist, Ph.D., after a review of the record, 
specifically referring to the history of a homosexual advance in 
service, diagnosed polysubstance abuse in sustained remission for 
27 years.  The VA psychologist, Ph.D., found no evidence of a 
separate mood disorder, which includes depressive disorders.  
This evidence opposes, rather than, supports the claim.  The 
record contains no competent evidence to the contrary.  See 
38 C.F.R. § 4.130 (The rating agencies [ROs] must be thoroughly 
familiar with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM- IV), of the American Psychiatric 
Association, to properly implement, in part, 38 C.F.R. § 4.125 
(The diagnosis of a mental disorder must conform to DSM- IV). 




As for the diagnosis of polysubstance abuse and the statement of 
a Veterans Counselor that the Veteran was not cured of 
alcoholism, for a claim filed after October 31, 1990, as here, 
the law prohibits an award of VA compensation for polysubstance 
abuses (alcohol and drug abuse) based on a theory of direct 
service connection or on the secondary effects of substance 
abuse.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. § 3.301.  A 
claimant may be granted secondary service connection for alcohol 
and drug abuse if due to a service-connected disability under 
38 C.F.R. § 3.310.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  As stated above, the Veteran does not have an adjudicated 
service-connected disability as a predicate to a claim of 
secondary service connection under 38 C.F.R. § 3.310. 

Whether symptoms of depression were present in service is not 
enough to establish service connection, there must be a current 
disability resulting from the symptoms.  Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).

Without competent evidence that the Veteran has a current 
psychiatric disorder, claimed as major depression, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As a psychiatric disorder, claimed as major depression, was not 
diagnosed in service or at any time since service or currently, 
as the Board may consider only competent evidence to support its 
finding on a question involving a medical diagnosis, not capable 
of lay observation, or the claimed disorder is not a simple 
medical condition, as there is no competent evidence of a current 
psychiatric disorder, claimed as major depression, and as 
polysubstance abuse is not a disability for which compensation 
can be paid, unless it is secondary to a service-connected 
disability, which is not shown, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  







In the absence of a current diagnosis of a psychiatric disorder, 
claimed as major depression, the Board does not reach the 
question of continuity of symptomatology after service under 38 
C.F.R. § 3.303(b), or the provisions of 38 C.F.R. § 3.303(d), 
pertaining to an initial diagnosis after service, or the 
competency or credibility of the Veteran, asserting his 
depression was caused by the homosexual advance in service, or 
the competency of a lay witness, who stated that there may be a 
connection between alcoholism and depression and sexual 
harassment, because there is no competent evidence of a factual 
predicate, that is, a diagnosis of a psychiatric disorder to 
which an opinion on causation can be expressed. 

As there is no favorable competent evidence of a current 
psychiatric disorder, claimed as major depression, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder, claimed as major 
depression, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


